[Cite as Columbus v. Kotevski, 2018-Ohio-5105.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


City of Columbus,                                 :

                Plaintiff-Appellee,               :         No. 18AP-203
                                                       (M.C. No. 2017 TRB 201357)
v.                                                :
                                                      (ACCELERATED CALENDAR)
Jovan M. Kotevski,                                :

                Defendant-Appellant.              :




                                        D E C I S I O N

                                  Rendered on December 18, 2018


                On brief: Zachary M. Klein, City Attorney, Lara N. Baker,
                Melanie R. Tobias, and Orly Ahroni, for appellee. Argued:
                Orly Ahroni.

                On brief: Jovan M. Kotevski, pro se.

                       APPEAL from the Franklin County Municipal Court

BROWN, P.J.
        {¶ 1} This is an appeal by defendant-appellant, Jovan M. Kotevski, from a
judgment entered by the Franklin County Municipal Court following a bench trial in
which the court found appellant guilty of making a prohibited U-turn.
        {¶ 2} On December 22, 2017, appellant was charged with making a prohibited U-
turn in violation of Columbus City Code ("C.C.C.") 2131.12(a). Appellant entered a plea of
not guilty, and the matter came before the court for a bench trial on February 22, 2018.
        {¶ 3} On December 22, 2017, Columbus Police Officer Ryan Kaethow was on
patrol in a cruiser. The officer was stopped at a red light at the intersection of East 11th
Avenue and High Street, when he observed a vehicle "parked in the parking spot on the
No. 18AP-203                                                                                2

eastern side of High Street facing north." (Tr. at 13.) Officer Kaethow subsequently
observed the vehicle make "a U-turn from the parking spot and then proceeded to go
south on High Street." (Tr. at 13.) The officer initiated a traffic stop and cited appellant
for a prohibited U-turn.
       {¶ 4} During the bench trial, appellant challenged the constitutionality of C.C.C.
2131.12.   Following presentation of the evidence, the trial court rejected appellant's
constitutional challenge and found him guilty of violating C.C.C. 2131.12(a).
       {¶ 5} On appeal, appellant, pro se, asserts the following assignment of error for
this court's review:
               THE TRIAL COURT ERRED WHEN IT ENTERED A
               JUDGMENT OF CONVICTION FOR A VIOLATION OF THE
               U-TURN ORDINANCE UNDER SECTION 2131.12 OF THE
               COLUMBUS CITY CODE.

       {¶ 6} Under      his   single   assignment   of   error,   appellant   challenges   the
constitutionality of C.C.C. 2131.12, asserting that it conflicts with state law. Specifically,
appellant argues that U-turns are "generally lawful" under Ohio law, subject to several
exceptions set forth in R.C. 4511.37(A) and (B). Appellant further argues that, pursuant to
R.C. 4511.06, state law prohibits local authorities from enacting or enforcing laws that are
not uniform.
       {¶ 7} As noted, appellant was convicted of a violation of C.C.C. 2131.12(a), which
states: "No vehicle shall be turned so as to proceed in the opposite direction upon any
street or highway. Turns commonly known as 'U' turns are hereby prohibited."
       {¶ 8} R.C. 4511.37(A) states as follows:
               Except as provided in section 4511.13 of the Revised Code and
               division (B) of this section, no vehicle shall be turned so as to
               proceed in the opposite direction upon any curve, or upon the
               approach to or near the crest of a grade, if the vehicle cannot
               be seen within five hundred feet by the driver of any other
               vehicle approaching from either direction.

       {¶ 9} R.C. 4511.06 states:

               Sections 4511.01 to 4511.78, 4511.99, and 4513.01 to 4513.37 of
               the Revised Code shall be applicable and uniform throughout
               this state and in all political subdivisions and municipal
               corporations of this state. No local authority shall enact or
No. 18AP-203                                                                                 3

              enforce any rule in conflict with such sections, except that this
              section does not prevent local authorities from exercising the
              rights granted them by Chapter 4521. of the Revised Code and
              does not limit the effect or application of the provisions of that
              chapter.

       {¶ 10} Article XVIII, Section 3, of the Ohio Constitution, also known as the Home
Rule Amendment, provides that "[m]unicipalities shall have authority to exercise all
powers of local self-government and to adopt and enforce within their limits such local
police, sanitary and other similar regulations, as are not in conflict with general laws."
       {¶ 11} In Dayton v. State, 151 Ohio St.3d 168, 2017-Ohio-6909, ¶ 13, the Supreme
Court of Ohio held in part:
              The Home Rule Amendment provides independent authority
              to Ohio's municipalities with regard to local police
              regulations. * * * Nevertheless, a municipal ordinance must
              yield to a state statute if "(1) the ordinance is an exercise of the
              police power, rather than of local self-government, (2) the
              statute is a general law, and (3) the ordinance is in conflict
              with the statute." Mendenhall v. Akron, 117 Ohio St.3d 33,
              2008-Ohio-270, ¶ 17.

       {¶ 12} Under Ohio law, "[i]t has long been established that '[i]n determining
whether an ordinance is in "conflict" with general laws, the test is whether the ordinance
permits or licenses that which the statute forbids and prohibits, and vice versa.' "
Cincinnati v. Baskin, 112 Ohio St.3d 279, 2006-Ohio-6422, ¶ 19, quoting Struthers v.
Sokol, 108 Ohio St. 263 (1923), paragraph two of the syllabus. Or, stated "[i]n other
words, '[n]o real conflict can exist unless the ordinance declares something to be right
which the state law declares to be wrong, or vice versa.' " Id., quoting Sokol at 268.
       {¶ 13} In response to appellant's constitutional challenge, plaintiff-appellee, City of
Columbus, argues this court has already decided the issue raised by appellant, and found
no conflict exists between C.C.C. 2131.12, the city's U-turn ordinance, and R.C. 4511.37.
We agree.
       {¶ 14} In Columbus v. Knoff, 10th Dist. No. 86AP-285 (Sept. 25, 1986), the
defendant was charged with a violation of C.C.C. 2131.12. The defendant lived outside of
Columbus and "apparently was unaware of the Columbus City Code Section prohibiting
all U-turns, as opposed to the Ohio Revised Code, which prohibits U-turns in certain
No. 18AP-203                                                                               4

circumstances."    Id.     The defendant appealed his conviction, arguing the city had
"transgressed Section 3, Article XVIII, Ohio Constitution," and further arguing the city
ordinance was in violation of Article II, Section 26, of the Ohio Constitution (the
Uniformity Clause). Id.
       {¶ 15} In Knoff, this court rejected the defendant's arguments, holding C.C.C.
2131.12 "completely barring U-turns within the Columbus city limits does not come in
conflict with either the above constitutional provisions." In reaching that determination,
this court held in part:
              Over sixty years ago the Supreme Court of Ohio set forth
              standards for determining when such a conflict exists in the
              second paragraph of the syllabus of Village of Struthers v.
              Sokol (1923), 108 Ohio St. 263:

              "In determining whether an ordinance is in 'conflict' with
              general laws, the test is whether the ordinance permits or
              licenses that which the statute forbids and prohibits, and vice
              versa."

              Clearly the state statute forbids U-turns in limited situations.
              The city ordinance forbids such turns generally. R.C. 4511.37
              does not, however, expressly permit or command U-turns in
              other situations, but remains silent as to the other situations.
              Thus no conflict with "general laws" exists under a strict
              construction of the test set forth in Village of Struthers v.
              Sokol * * *.

              Further the distinction between the situation presented in an
              unincorporated area and a metropolitan area is completely
              reasonable.     Making a U-turn where traffic is sparse
              present[s] no serious risk to the driver or other drivers on the
              road. Allowing U-turns to be made on city streets in areas
              such as Columbus or Cleveland would soon finish the task of
              clogging main arteries and make streets almost impassable for
              significant portions of the day, especially around "rush hours."

              Nor can a major metropolitan area be expected to post signs
              in all locations where a U-turn could be made. The result
              would be to fill the space between double yellow lines with
              signs saying "no U-Turns."

       {¶ 16} We note that, in addition to this court's decision in Knoff, at least one other
Ohio court has made a similar pronouncement. Cleveland Heights v. Siegel, 8th Dist. No.
No. 18AP-203                                                                            5

65399 (Dec. 16, 1993) (finding no conflict between R.C. 4511.37 and municipal ordinance
prohibiting U-turns; ordinance "does not allow anything that is prohibited by R.C.
4511.37, or conversely, [municipal ordinance] does not prohibit anything which is
specifically permitted by R.C. 4511.37").
       {¶ 17} Based on this court's precedent in Knoff, the trial court did not err in
rejecting appellant's constitutional challenge to C.C.C. 2131.12. Accordingly, appellant's
assignment of error is not well-taken and is overruled.
       {¶ 18} Having overruled appellant's single assignment of error, the judgment of
the Franklin County Municipal Court is hereby affirmed.
                                                                     Judgment affirmed.

                     DORRIAN and LUPER SCHUSTER, JJ., concur.

                                ___________________